 In the Matter Of UNITED STEEL AND WIRE COMPANYandFOREMAN'SASSOCIATION OF AMERICA, CHAPTER ITSCase No. 7-R-,0053.-Decided April 10, 1946Beaumont,Smithand Harris,byMr. Percy J. Donovan,of Detroit,Mich., for the Company.*Mr. Carl Brown,of Detroit,Mich., for the Union.Mrs. MargaretH. Patterson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Foreman's Association of America,Chapter 178, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof United Steel and Wire Company, Battle Creek, Michigan, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Robert J. Wiener,Trial Examiner.The hearing was held at Battle Creek, Michigan,on January 30, 1946.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Atthe hearing the Company moved to dismiss the petition for lack ofjurisdiction.The Trial Examiner referred this motion to the Board.For reasons stated hereinafter, the motion is hereby denied. TheCompany's request for oral argument is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYUnited Steel and Wire Company, a Michigan corporation, owns andoperates two plants in the city of Battle Creek, Michigan, where it isengaged in the manufacture principally of refrigerator shelving and67 N. L.R. B., No. 34.240 UNITED STEEL AND WIRE COMPANY241wire baskets.The principalraw materials are steeland steel wire.Purchases for the year 1944 exceeded in value one million dollars.Approximately 95 percent of such purchases originatedat points out-side the State of Michigan.During the same year, the value of theCompany's finished products exceeded in value four million dollars,approximately 95 percent of which was shipped to points in Statesother than Michigan.The Company admits that it is engaged in commerce within themeaningof the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDForeman's Association of America, Chapter 178, unaffiliated, is alabor organization, admitting to membership supervisory employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of supervisory employees on theground that supervisors are a part of management.In its motion to dismiss the petition, the Company argues that thesupervisors in question are not employees within the meaning of theAct.The Company's arguments in support of this contention werefully considered by us in several recent decisions wherein we heldthat foremen are employees.'We find, in accordance with our deter-mination in those cases, that the Company's foremen and assistantforemen are "employees" within the meaning of Section 2 (3) of theAct.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of all the foremen and assistant foremen inthe Company's two plants.The Company apparently does not object'Matter of So88 Manufacturing Company, et al,56 N L R B.348;Matterof PackardMotor Car Company,61 N. L R. B 4, and 64 N L. R. B 1212,Matter of L. A.YoungSprting & WireCorporation,65 N L R B 298Matter of The B F.GoodrichCompany,65 N L R.B. 294;Matter of The Midland Steel Products Company,65 N L R B997,Matter of Jones & Laughlin Steel Corporation,66 N. L R.B. 386;Matter ofSimmons Company,65 N. L. R B 9842The Field Examiner reported that the Union submitted 52 authorization cards bearingnames of employees, all of which were listed on the Company's pay roll of June 13, 1945There are approximately 95 employees in the unit alleged to be appropriate692148-46-vol 67--17 242DECISIONSOF NATIONAL LABOR RELATIONS BOARDto the composition of the proposed unit, but asserts that' the foremenand assistant foremen are part of management and that therefore nounit of such employees would be appropriate.There is an attemptto distinguish the duties and responsibilities of the foremen and as-sistant foremen from those of the foremen in thePackardcase.Thecontention is made that the Union is not independent and that theBoard's entertainment of the petition would be against public policyand public interest,All the Company's contentions were considered and disposed of intheYoungcase,'wherein we held, as we do here, that foremen areemployees within the meaning of Section 2 (3) of the Act, and as suchare entitled to be placed in some appropriate unit under Section 9 (b) ;that the nature of the duties and responsibilities of the foremen isrelevant only insofar as it bears on the question of proper groupingof foremen for collective bargaining purposes; that the difficultieswhich the Company anticipates will result from its recognition of thesupervisory unit, are matters to be settled by the Company and theUnion through collective bargaining.The Company's argument withrespect to the Union's possible lack of independence is no longer ma-terial since our decision in theJones t Laughlincase,4 wherein we heldthat this Board has no power to limit the choice of a collective bar-gaining representative for a unit of foremen to an independent un-affiliated foremen's union.As noted above, the Company does not object to the composition ofthe proposed unit.We therefore find that all foremen and assistantforemen in the Company's Battle Creek, Michigan, plants constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it ishereby3Matter ofL A, Young Spring& WireCorporation,supra.4 Jones&Laughlin Steel Corporation,supra. UNITED STEEL AND WIRE COMP.NY243DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United Steel andWire Company, Battle Creek, Michigan, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventh Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately preced-ing the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byForeman's Association of America, Chapter 178, unaffiliated, for thepurposes of collective bargaining.MR. GERARD D. REILLY, dissenting :For the reasons stated in my dissenting opinion inMatter of Pack-ard Motor Car Company,5 I amconstrained to disagree with the ma-jority opinion.5 61 N. L. R. B 4.